IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44557

STATE OF IDAHO,                                  )   2017 Unpublished Opinion No. 587
                                                 )
       Plaintiff-Respondent,                     )   Filed: September 18, 2017
                                                 )
v.                                               )   Karel A. Lehrman, Clerk
                                                 )
MICHAEL A. FRANGESH,                             )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
       Defendant-Appellant.                      )   BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Robert C. Naftz, District Judge.

       Judgment of conviction and order denying Idaho Criminal Rule 35, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.


                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge


PER CURIAM
       Michael A. Frangesh pleaded guilty to three counts of aggravated DUI. The district court
imposed concurrent, unified sentences of fifteen years, with six years determinate. Frangesh
filed an Idaho Criminal Rule 35 motion, which the district court denied. Frangesh appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18,       822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).       When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,


                                                 1
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Frangesh’s I.C.R. 35 motion.
A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting an I.C.R. 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion. State          v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of an I.C.R. 35 motion, we consider the entire record and apply the same criteria used
for determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22,
740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review
of the record, we conclude no abuse of discretion has been shown.
        Therefore, Frangesh’s judgment of conviction and sentence, and the district court’s order
denying Frangesh’s I.C.R. 35 motion, are affirmed.




                                                     2